Citation Nr: 0427068	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  02-11 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for 
sclerosis of the left shoulder.  

2.  Entitlement to an increased rating for migraine 
headaches, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for osteoporosis of 
the lumbar spine with degenerative changes at disc spaces L5-
S1, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran retired from the United States Navy in August 
1982 with more than nineteen-and-a-half years of service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

At his personal hearing held in July 2004, the veteran 
indicated that he was unable to work due to his service-
connected disabilities.  The Board construes this as a claim 
for a total rating based on his service-connected 
disabilities.  This is referred to the RO for appropriate 
development.  

The issues of increased ratings for migraine headaches and 
lumbar disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The left shoulder disability is manifested primarily by 
complaints of pain; and is productive of mild impairment.




CONCLUSION OF LAW

The criteria for a rating of 10 percent for sclerosis of the 
left shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.55, 4.56, 4.59, 4.73, Diagnostic Codes 
5201, 5024 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2003); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  

Because this decision effects a complete grant of the benefit 
sought on appeal, appellate review of this claim may be 
conducted without prejudice to the appellant, Bernard v. 
Brown, 4 Vet. App. 384 (1993), and it is unnecessary to 
analyze the impact of recent changes to the regulations 
defining VA's duty to assist.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  

Factual Background

A VA examination was conducted in October 1982.  The veteran 
reported that he dislocated his left shoulder in 1966.  On 
examination, he had full range of motion.  There was crepitus 
but no laxity.  X-ray revealed very slight sclerosis of the 
lateral aspect of the bicipital groove.  The veteran was 
reportedly right-handed.  

Based on the veteran's reported history and VA examination, 
service connection was granted for sclerosis of the left 
shoulder.  A noncompensable evaluation was assigned for the 
left shoulder disability, effective in September 1982.   

Private medical records dated between November 2000 and March 
2001 show that the veteran was involved in an accident in 
which he severed his volar forearm and left buttock.  The arm 
was lacerated through the tendon to the point of near 
amputation.  He underwent split-thickness skin graft to the 
left forearm.  

In October 2001, the veteran filed for an increased rating 
for his left shoulder disability.  

A VA orthopedic examination was conducted in June 2002.  The 
veteran reported his medical history.  He indicated that 
since his left forearm accident, he experienced pain, 
weakness and loss of motion in the left shoulder.  He noted 
that he was taking pain medication for other disabilities.  
The pain medications included Darvocet and salsalate.  These 
medications also help to relieve left shoulder pain.  He 
noted that his left shoulder disability limited his lifting 
and gripping, as well as, washing and drying his body.  On 
examination, it was noted that he had obvious healing of his 
left forearm injury with large amount of loss of muscle and 
tissue.  He also had lost the use of the left hand.  There 
was no focal atrophy of the left shoulder but some 
generalized deconditioning of both shoulder girdles.  He had 
painful range of motion of the shoulder.  The maximum 
abduction was 145 degrees.  On repetitive range of motion, 
abduction was reduced to 80 degrees, extension to 30 degrees 
and forward flexion to 90 degrees.  He had adequate strength 
with resistance of abduction, as well as external and 
internal rotation.  The strength was 5/5.  The examiner noted 
that X-rays taken in April 2000 showed no significant 
abnormality.  The diagnostic assessment was status post 
closed treatment for shoulder dislocation with chronic 
tenosynovitis and shoulder impingement bursitis of the left 
shoulder with probable underlying chronic rotator cuff 
arthropathy, without evidence of arthritic changes.  The 
examiner commented that his symptoms were aggravated by 
trauma to the left forearm.  In regard to DeLuca, the 
examiner noted that the left shoulder could go through 
periods of painful flare-ups that may alter his strength, 
coordination or range of motion.  However, it was impossible 
to measure how often this occurred or the degree of motion 
deviation during flare-ups.  

A personal hearing was held in July 2004.  The veteran 
reported his medical history and current symptoms.  He 
reported left shoulder pain, weakness and limited motion.  
The veteran also indicated that he had become right-handed 
due to his left hand injury   

Criteria and analysis for left shoulder rating

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The percentage ratings in the Schedule For 
Rating Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In regard to left shoulder tenosynovitis, the rating schedule 
provides that tenosynovitis (Diagnostic Code 5024), will be 
rated as degenerative arthritis.  38 C.F.R. Diagnostic Codes 
5013 through 5024.  Degenerative arthritis is to be rated on 
the basis of limitation of motion for the specific joint 
involved.  

Limitation of motion of the non-dominant shoulder-to-shoulder 
level warrants a 20 percent evaluation.  Shoulder motion 
midway between the side and shoulder level warrants a 30 
percent evaluation.  Motion no more than 25 degrees from the 
side warrants a 30 percent rating.  38 C.F.R. Part 4, 
Diagnostic Code 5201.  Normal range of motion of the shoulder 
on forward elevation (flexion) is from zero degrees (arm at 
side) to 180 degrees (arm straight overhead); 90 degrees of 
flexion is achieved when the arm is parallel with the floor.  
Normal abduction of the shoulder is from zero degrees to 180 
degrees.  Normal internal or external rotation of the 
shoulder is from zero degrees to 90 degrees.  38 C.F.R. § 
4.71, Plate I.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  In this case, the 
evidence (e.g., in-service examinations of July 1967 and 
February 1972) shows that the veteran is right handed.  
Consequently, for rating purposes, the right shoulder is the 
dominant extremity.

Without regard to the veteran's complaints of pain clearly, 
the veteran does not reach an higher schedular evaluation 
available under Diagnostic Code 5201 as the range of motion 
studies conducted at the June 2002 VA examination was maximum 
abduction to 145 degrees.  On repetitive range of motion, 
abduction was reduced to 80 degrees, extension to 30 degrees 
and forward flexion to 90 degrees (shoulder level).  

The Board also considers functional loss due to damage or 
pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board is obligated to take the veteran's reports of painful 
motion into consideration.  38 C.F.R. § § 4.40, 4.45.  The 
examiner reported that there was pain on the range of motion 
studies.  The examiner commented that the left shoulder could 
have periods of painful flare-ups that may alter his 
strength, coordination or range of motion.  Therefore, with 
objective demonstration of painful and limited motion of the 
affected joint on repetitive testing, a 20 percent rating is 
applied for the joint under Diagnostic Code 5201.  The Board 
concludes that the left shoulder symptoms more nearly 
approximate the criteria for a 20 percent rating.  See 
38 C.F.R. §§ 4.7, 4.20, 4.59.  The Board also finds that, 
although the veteran's subjective pain certainly causes some 
discomfort, he does not exhibit more than mild objective 
findings, as noted above.  There is no recent evidence of 
redness, heat, instability or swelling.  Therefore, a higher 
rating is not warranted under any applicable diagnostic code.

There are other diagnostic codes concerning other impairment 
of the left shoulder that provide for a higher rating, but 
the manifestations required for the assignment of a higher 
schedular rating are not shown. 




ORDER

An increased rating of 20 percent for tenosynovitis of the 
left shoulder is granted, subject to the applicable laws and 
regulations governing the payment of monetary benefits.


REMAND

A review of the statement of the case (SOC) shows that the RO 
is evaluating the veteran's lumbar disability under 
Diagnostic code 5293, which provides for the evaluation of 
intervertebral disc syndrome.  Since the issuance of the SOC, 
the criteria for rating intervertebral disc syndrome and 
other disabilities of the spine were amended in September 
2002 and September 2003.   

Furthermore, the RO increased the rating for migraine 
headaches to 10 percent disabling.  However, the examinations 
of record do not adequately describe the functional 
impairment involving the migraine headaches, specifically 
they do not comment on whether the veteran has characteristic 
prostrating attacks.  Therefore, further examination is 
required.    

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be examined to evaluate 
the severity of the veteran's service-
connected migraine headaches.  The 
examiner should take a complete history 
and if possible determine whether the 
veteran has had characteristic 
prostrating headache attacks occurring on 
the average of once a month over the last 
several months or very frequent, 
completely prostrating and prolonged 
attacks productive of severe economic 
inadaptability.

2.  Thereafter, the RO should re-
adjudicate the issues in appellate 
status, to include consideration of the 
revised rating criteria for spine 
disorders.  If the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case that 
includes the revised rating criteria for 
increased evaluations for spine 
disorders, and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



